[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                                No. 09-13654               ELEVENTH CIRCUIT
                                                              JANUARY 8, 2010
                            Non-Argument Calendar
                                                                 JOHN LEY
                          ________________________
                                                               ACTING CLERK

                        D. C. Docket No. 08-00937-CV-F-S

TANJA L. ROUSE,


                                                             Plaintiff-Appellant,

                                     versus

JOHN MCHUGH,
Secretary, Department
of the Army,

                                                            Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                                (January 8, 2009)


Before BARKETT, HULL and PRYOR, Circuit Judges.

PER CURIAM:
      Tanja Rouse appeals the dismissal for lack of subject matter jurisdiction of

her complaint of employment discrimination against the Secretary of the

Department of the Army under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e–e(17). Rouse alleged that her supervisors at the U.S. Army Aeromedical

Research Laboratory in Fort Rucker, Alabama, discriminated against her on the

basis of her race while she worked as a student contractor, see 10 U.S.C. § 2360.

The district court held that Title VII does not waive sovereign immunity for

Rouse’s complaint because she was not an employee of the Army within the

meaning of Title VII. We affirm.

      “We review de novo the district court’s dismissal of a complaint for

sovereign immunity.” Sanderlin v. Seminole Tribe of Fla., 243 F.3d 1282, 1285

(11th Cir. 2001). “Absent a waiver, sovereign immunity shields the Federal

Government and its agencies from suit.” F.D.I.C. v. Meyer, 510 U.S. 471, 475,

114 S. Ct. 996, 1000 (1994). “Sovereign immunity is jurisdictional in nature.

Indeed, the terms of the United States’ consent to be sued in any court define that

court’s jurisdiction to entertain the suit.” Id. (quotation marks omitted).

“Moreover, a waiver of the Government’s sovereign immunity will be strictly

construed, in terms of its scope, in favor of the sovereign.” Lane v. Pena, 518 U.S.
187, 192, 116 S. Ct. 2092, 2096 (1996).



                                           2
      Rouse argues that the waiver of sovereign immunity of Title VII permits her

suit. Title VII provides that “[a]ll personnel actions affecting employees . . . in

military departments . . . shall be made free from any discrimination based on

race.” 42 U.S.C. § 2000e-16. Title VII “provides the exclusive judicial remedy for

claims of discrimination in federal employment.” Brown v. Gen. Servs. Admin.,

425 U.S. 820, 835, 96 S. Ct. 1961, 1969 (1976). Rouse argues that she was an

“employee[]” while she worked for the Army at Fort Rucker. The laboratory hired

Rouse as a student contractor under section 2360(a), which provides that “the

Secretary of Defense may procure by contract under the authority of this section

the temporary or intermittent services of students at institutions of higher learning

for the purpose of providing technical support at defense research and development

laboratories,” 10 U.S.C. § 2360(a). The Army hired Rouse as a term contract

employee, but Rouse alleges that the Army “required [her] to work and perform to

the standards of an employee.” Rouse alleges that her supervisor, Bradley

Erickson, set and monitored her work and schedule as he would the work and

schedule of a regular employee; that she was required to read and learn protocols

and train and teach other personnel; and that she twice submitted to formal

employee counseling to resolve conflicts at the laboratory. Rouse also asserts that

the Internal Revenue Service advised her that “it appears that [she was] an



                                           3
employee for the purpose of the [Federal Insurance Contributions Act]” while she

worked for the Army. Rouse’s argument fails.

       “[L]ooking to the terms of the statute authorizing [Rouse’s] position . . . , we

find that Congress did not intend to waive the Government’s sovereign immunity

as to [section 2360] participants such as [Rouse].” Daniels v. Browner, 63 F.3d
906, 907 (9th Cir. 1995) (holding that a participant in the Senior Environmental

Employment Program, 42 U.S.C. § 3056, was not an employee under the Age

Discrimination in Employment Act, 29 U.S.C. § 633a). Section 2360(b) states that

students, like Rouse, who provide services under section 2360(a) “shall be

considered to be employees for purposes of chapter 81 of title 5, [Federal

Employee Compensation Act], and to be employees of the government for

purposes of chapter 171 of title 28, [Federal Tort Claims Act],” 10 U.S.C. §

2360(b), but section 2360(b) clearly provides that “[s]uch students who are not

otherwise employed by the Federal Government shall not be considered to be

Federal employees for any other purpose.” Id. We cannot ignore the plain text of

section 2360(b) and treat Rouse as an employee “for [the] other purpose” of Title

VII.

       The dismissal of Rouse’s complaint is AFFIRMED.




                                           4